Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 28, 2010 Enzo Biochem, Inc. (Exact Name of Registrant as Specified in Its Charter) New York (State or Other Jurisdiction of Incorporation) 001-09974 13-2866202 (Commission File Number) (IRS Employer Identification No.) 527 Madison Avenue New York, New York (Address of Principal Executive Offices) (Zip Code) (212) 583-0100 (Registrants Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events . On January 28, 2010, Enzo Biochem, Inc. (the Company) reached an agreement with Mr. Shahram K. Rabbani to settle all of his claims against the Company, Dr. Elazar Rabbani, the Chairman of the Board of Directors of the Company (the Board), Chief Executive Officer and Secretary of the Company, and Barry W. Weiner, the President, Chief Financial Officer, Principal Accounting Officer, Treasurer and a member of the Board, relating to the termination of Mr. Shahram K. Rabbanis employment with the Companys clinical labs division (Enzo Labs) in March 2009. As previously announced, on April 30, 2009, Mr. Shahram K. Rabbani submitted a demand for arbitration and related statement of claim to the American Arbitration Association, naming the Company, Dr. Elazar Rabbani and Mr. Barry W. Weiner as respondents and alleging, among other things, claims relating to the termination of Mr. Shahram K. Rabbanis employment as President of Enzo Labs. Mr. Shahram K. Rabbani sought damages of no less than $10 million, consisting of contractually prescribed severance payments (approximately $2.5 million), plus additional base salary and bonus going forward for several years, compensatory damages, and punitive damages, including attorneys fees and costs in connection with these proceedings. Under the terms of the settlement agreement, Mr. Shahram K. Rabbani will discontinue all actions he commenced against the Company, Dr. Elazar Rabbani and Mr. Barry W. Weiner. In exchange, the Company has agreed to pay Mr. Shahram K. Rabbani a lump sum payment of $2.7 million. The parties have also agreed to execute mutual general releases.
